Citation Nr: 0933232	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma for the period prior to June 10, 2008.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina which, 
in pertinent part, denied an increased rating for asthma and 
declined to reopen the Veteran's claim for service connection 
for a cervical spine disability.

This matter previously came before the Board in April 2007.  
At that time, the Board decided various claims which were 
advanced by the Veteran and which are therefore no longer on 
appeal.  However, the Board reopened the Veteran's claim for 
a cervical spine disability and remanded the reopened claim 
for development, including a VA examination.  The Board also 
remanded the Veteran's claim for an increased evaluation for 
his asthma, which was then rated 10 percent disabling.  
Subsequent to the remand, the RO/AMC increased the Veteran's 
rating for his asthma to 100 percent, effective June 10, 
2008, the date of the most recent VA examination.  Insofar as 
the Veteran received a total rating for this disability for 
the period beginning June 10, 2008, only the issue of a 
higher rating prior to June 10, 2008 remains on appeal with 
respect thereto.  While the April 2007 Board decision and 
remand also remanded the Veteran's claim for a left shoulder 
disability for the issuance of a Statement of the Case 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
Veteran failed to timely perfect an appeal with respect to 
such claim and it is not now before the Board.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in September 2004 about various 
claims then on appeal, including whether new and material 
evidence was received to reopen his claim for service 
connection for his neck disability.  


FINDINGS OF FACT

1.  Prior to June 10, 2008, The Veteran' asthma was not shown 
to be characterized by a forced expiratory volume in one 
second (FEV-1) of 70 percent predicted or less; an FEV-
1/forced vital capacity (FVC) of 70 percent or less; the need 
for daily inhalational or oral bronchodilator therapy; the 
need for inhalational anti-inflammatory medication; at least 
monthly visits to a physician for required care of 
exacerbations; or at least three courses per year of oral or 
parenteral steroids.  

2.  The Veteran's cervical spine disability was not shown to 
have been present in service, nor was it shown to have been 
caused or permanently made worse by a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for asthma were not shown to have been met prior to June 10, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.96, 4.97, 
Diagnostic Code 6602 (2008).

2.  The Veteran was not shown to have a current cervical 
spine disability that was either incurred in or caused or 
aggravated by his service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the Veteran was sent a letter dated in December 
2003 that explained he "new and material evidence" standard 
applicable to applications to reopen previously denied 
claims, informed the Veteran that in order to establish an 
entitlement to an increase evaluation he needed to show that 
his service connected disabilities got worse, and explained 
how service connection for a disability is established.  This 
letter also explained the respective duties of VA and the 
Veteran to obtain relevant evidence.  A letter dated in 
February 2005 provided additional information about the 
duties of VA and the claimant to obtain relevant evidence in 
support of the Veteran's claims.

During the course of this appeal Dingess, 19 Vet. App. 473, 
was decided.  The Veteran was notified of this decision in a 
letter dated in June 2006.  Information explaining the manner 
in which VA assigns disability rating and effective dates was 
again provided in post-remand VCAA letters dated in May 2007 
and in May 2008.  The Veteran's claims were subsequently 
readjudicated.  His claim for asthma was readjudicated in a 
rating decision dated in December 2008, which granted the 
Veteran a total disability rating for his asthma effective 
June 10, 2008, and his claim for service connection for a 
cervical spine disability was readjudicated in a supplemental 
statement of the case (SSOC) dated in May 2009.  To the 
extent that there were any pre-decisional VCAA notice errors, 
they were cured by the issuance of proper notice and the 
subsequent readjudication of the Veteran's claims.  
Furthermore, with respect to Dingess, the Board notes that 
any error with respect to the provision or timing of this 
notice would be harmless in this case, insofar as the 
Veteran's claims are being denied herein, so no ratings or 
effective dates will be assigned.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, at minimum, VA must inform a claimant 
seeking an increased evaluation of the following four items. 
First, the claimant must be notified that he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of his disability, as 
well as the effect thereof on his employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in the 
severity of the disability and the effect thereof on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide the claimant with at least 
general notice of such requirement.  Third, the claimant must 
be informed that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which, depending on the particular 
disability, typically provide for severity ranging from non-
compensable to as much as one hundred percent, based on the 
nature of the symptoms, their severity and duration, and 
their impact upon employment and daily life.  Finally, the 
claimant must be given examples of the types of medical and 
lay evidence relevant to establishing to establishing 
entitlement to increased compensation that he may submit or 
request VA to obtain on his behalf (e.g. lay statements 
describing observable symptoms, medical opinions, medical 
records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not sent a letter that complied 
with Vazquez-Flores. Specifically, the letters that were sent 
to the Veteran did not inform him of the specific criteria 
necessary in order to obtain a higher rating for his asthma.

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  

In this case, the Veteran was provided documents that were 
sufficient to enable a reasonable person to understand what 
was needed.  For example, the February 2003 rating decision 
discussed the specific criteria that led to the Veteran's 
then currently assigned 10 percent evaluation for his asthma.  
An SSOC dated in February 2004 set forth the criteria for 
each rating pursuant to diagnostic code 6602, and explained 
that the Veteran needed to show he met the criteria for a 
higher evaluation utilizing the criteria set forth in this 
diagnostic code.  His claim was subsequently readjudicated, 
including in the December 2008 decision that granted a total 
disability rating for his asthma effective June 10, 2008. 

Furthermore, the Veteran was represented throughout the 
appeals process and his representative demonstrated 
familiarity with the rating criteria utilized by VA, 
including the provisions of the rating schedule set forth 
thin 38 C.F.R. Part IV.  For instance, in a statement dated 
in February 2007 the Veteran's representative cited various 
regulatory provisions pertaining to schedular and 
extraschedular evaluations of disabilities, at times 
referencing various diagnostic codes in support of his 
arguments.  Thus, the facts indicate actual knowledge of what 
the Veteran needed to show in order to receive an increased 
evaluation for his asthma.  

Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including service treatment records and Tricare treatment 
records.  VA examinations were provided in connection with 
the instant claims. The Veteran has not indicated that any 
other evidence exists that is relevant to his claims.  

The Board finds that VA complied with its duty to assist the 
claimant.  Furthermore, the Board finds that VA substantially 
complied with all of the instructions set forth in the remand 
portion of its April 2007 decision and remand.   

II. Increased Rating for Asthma

The Veteran contends that his asthma symptoms were more 
severe than was encompassed by the 10 percent rating in 
effect prior to June 10, 2008.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's asthma is evaluated pursuant to 38 C.F.R. § 
4.97, diagnostic code 6602.  A 10 percent rating is assigned 
where FEV-1 is 71 to 80 percent predicted, or FEV-1/FVC is 71 
to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent rating is 
assigned where FEV-1 is 56 to 70 percent predicted, or FEV-
1/FVC is 56 to 70 percent, or where daily inhalational or 
oral bronchodilator therapy or inhalational inflammatory 
medication is required.  A 60 percent rating is assigned 
where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 
to 55 percent, or where at least monthly visits to a 
physician are required for care of exacerbations or at least 
three courses per year of systemic corticosteroids are 
required.  A 100 percent rating is assigned where FEV-1 is 
less than 40 percent predicted, or FEV-1/FVC is less than 40 
percent, or there is more than one attack per week with 
episodes of respiratory failure, or daily use of systemic 
high dose corticosteroids or immunosuppressive medications 
are required. 

When evaluating respiratory disorders utilizing the results 
of pulmonary function testing (PFTs), post-bronchodilator 
results are used in applying the rating criteria unless the 
post-bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator results are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).  

The Veteran was afforded several VA contract examinations to 
ascertain the current severity of his asthma.  At an 
examination in September 2002, the Veteran reported that he 
developed asthma gradually after experiencing a pulmonary 
embolism in 1996 and was then placed on an albuterol inhaler, 
a bronchodilator.  The Veteran told the examiner that he 
currently utilized two inhalers, but that he did not know the 
names of these medications.  The report does not indicate how 
frequently the Veteran utilized his inhalers.  The Veteran 
reported that his asthma got worse when he inhaled cold air 
or when there was a high pollen count.  At those times, he 
needed to use his inhalers to avoid shortness of breath.  The 
examiner's report noted that pulmonary function testing 
showed normal results.  A chest x-ray was also normal.  Upon 
examination, the lungs showed vesicular (normal) breathing on 
both sides.  There were no rales or ronchi.  There was no 
kyposcoliosis or pectus excavatum.  The examiner diagnosed 
asthma, on medication.  Pulmonary function testing was 
interpreted as essentially normal.  

The Veteran was reexamined in September 2003.  At that time, 
the Veteran reported using Flonase (fluticasone), an inhaled 
corticosteroid, with considerable relief of his symptoms.  He 
did not report the frequency with which he used this 
medication.  The Veteran also reported shortness of breath 
and told the examiner that he was very sensitive to various 
environmental contaminants.  He reported weekly asthma 
attacks.  He reported seeing a doctor approximately 2 or 3 
times per year.  He never had respiratory failure.  He 
reported a history of treatment with inhalers and anti-
inflammatory medications, steroids, and oral medications.  
Pulmonary function testing showed FEV-1 was 100% predicted 
and FEV-1/FVC was 82.5% predicted.  The interpretation of 
these results was normal spirometry.  The examiner noted that 
while he would not change the Veteran's established diagnosis 
of bronchial asthma, there was no evidence of asthma at the 
present time.  

The Veteran was again reexamined in August 2005.  At that 
time, the Veteran reported shortness of breath when lying 
down and told the examiner that he had at times coughed up 
blood and thick, yellowish sputum.  He reported that he used 
a steroid inhaler, and that he previously was prescribed 4 
different inhalers and was treated with antibiotics.  
However, he reported that he was not currently using an 
inhaler or antibiotics.  He did not report taking any oral 
medications for his asthma.  He never had respiratory 
failure.  Pulmonary function testing showed FEV-1 was 75% 
predicted before bronchodilator and 65% predicted post 
bronchodilator.  FEV-1/FVC was 107% predicated before 
bronchodilator and 108% post bronchodilator.  The result was 
interpreted as a evidencing a mild restrictive defect.  The 
examiner diagnosed asthma.  

Pursuant to the instructions set forth in the Board's April 
2007 remand, the Veteran was reexamined by a VA examiner on 
June 10, 2008.  At that time, the Veteran reported basic 
medical treatment consisting of intermittent use of inhaled 
bronchodilators and inhaled anti-inflammatory medications.  
He did not use oral or parenteral steroids, antibiotics, or 
other immunosuppressive medications.  The Veteran reported 
that on two occasions in the past he took oral steroid 
medications for asthma attacks.  He reported at least monthly 
visits to a physician for exacerbations of his asthma.  He 
reported daily coughing and wheezing, occasional dyspnea at 
rest and frequent dyspnea on exertion, frequent chest pain on 
exertion, occasional moderate hemoptysis, and more than three 
prior episodes of respiratory failure. He reported that he 
was incapacitated due to his asthma for approximately 10 days 
over the past 12 months.  The Veteran told the examiner that 
he did not have a primary care physician to prescribe 
medications.  Upon examination, decreased breath sounds were 
noted.  Pre-bronchodilator PFTs showed FEV-1 was 31% 
predicted, and FEV-1/FVC was 98% predicted.  However, the 
examiner opined that the FEV-1 result more accurately 
described the Veteran's pulmonary functioning.  The 
interpretation was a severe restrictive defect with a severe 
reduction in carbon monoxide diffusing capacity.  Post-
bronchodilator testing was not performed.  The examiner noted 
that the current PFT results showed a great deal of worsening 
since the Veteran's prior tests.  As a result, when the 
RO/AMC readjudicated the Veteran's claim, he was awarded a 
total disability rating for his asthma effective the date of 
this examination.

Tricare treatment records from 1999 to 2006 show intermittent 
treatment for asthma.  At times, the Veteran was prescribed 
inhaled bronchodilators or inhaled steroids, while at other 
times his treatment records do not show any treatment for 
asthma.  Generally, no frequency of use of these medications 
is set forth in the Veteran's treatment records.  The 
Veteran's treatment records do not include the results of 
pulmonary function testing. 

The evidence does not show that the Veteran's asthma was 
productive of symptoms warranting an evaluation greater than 
10 percent prior to June 10, 2008.  The  PFTs administered at 
the 2002 and 2003 VA contract examinations were interpreted 
as normal, while the PFT administered at the 2005 VA 
contracted examination was interpreted as showing a mild 
restrictive defect that is encompassed by the criteria for a 
10 percent rating.  Moreover, while the Veteran's treatment 
records show that he was prescribed inhaled bronchodilators 
and inhaled steroids at various times, they do not show more 
than intermittent use of these medications.  There is no 
evidence that the Veteran used any type of asthma medicine 
regularly on a daily basis.  Moreover, the Veteran did not 
report at least monthly visits to a physician for asthma care 
until the June 10, 2008 examination, and there is no 
documentation of visits of this frequency in the claims file.  
There is likewise no evidence of courses of oral or 
parenteral steroids at least three times per year; notably, 
at his most recent examination the Veteran told the examiner 
that he was administered oral steroids for asthma attacks on 
only two occasions.  

The Board finds that the Veteran's symptoms prior to June 10, 
2008, do not present such an exceptional disability picture 
as to render the schedular rating inadequate.  38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  There is also no evidence of circumstances 
such as frequent hospitalizations or substantial interference 
with employment due to asthma prior to June 10, 2008.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for 
asthma for the period prior to June 10, 2008 is denied.

III.  Service connection for a cervical spine disability

The Veteran contends that he currently has a cervical spine 
disability that is related to his military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's claim for service connection for 
a cervical spine disability was previously denied in a final 
July 2000 rating decision on the basis that the Veteran did 
not then have a currently diagnosed cervical spine 
disability.  The Board reopened the Veteran's claim in its 
April 2007 decision and remand because the Veteran submitted 
evidence that he was now diagnosed with cervical spondylosis.  

In connection with his prior claim for neck pain, the Veteran 
was afforded a VA contract examination in October 2000.  At 
that time he reported a 15 year history of neck pain and 
stiffness.  The Veteran's range of motion of the cervical 
spine was then within normal limits, without painful motion, 
muscle spasm, weakness, or tenderness.  X-rays showed a 
normal cervical spine.  The examiner attributed the Veteran's 
neck pain to residuals of a neck sprain with episodic 
decreased range of motion and residuals of ongoing pain 
syndrome, fatigue, and stiffness.  

The Veteran was afforded a VA contract examination of his 
cervical spine, which he claimed caused neck pain, in 
connection with this appeal in June 2008.  At the 
examination, the Veteran alleged that his neck pain began in 
1985 during marches with steel helmets and packs, and 
worsened in 1986 while doing more training.  The Veteran also 
alleged that he had pain on turning his neck after a motor 
vehicle accident while in Saudi Arabia in 1991, at which time 
he injured his back and shoulder.  

Upon examination, there was no evidence of spasm, atrophy, or 
weakness.  There was guarding on the right and tenderness and 
pain with motion on both the right and the left.  The 
Veteran's posture and gait were normal, although he 
frequently tilted his head to the right.  There were no 
abnormal spinal curvatures.  The Veteran's range of motion of 
the cervical spine was significantly limited with respect to 
flexion, extension, lateral flexion, and lateral rotation 
with the limiting factor assessed as pain.  However, x-rays 
of the cervical spine were interpreted as showing a normal 
spine.  The examiner's diagnosis was "neck pain and 
[limitation] of range of motion with no pathological 
diagnosis." 

With respect to the etiology of the Veteran's claimed 
cervical spine disability, the examiner opined that it was 
less likely than not incurred in service or aggravated by 
either the Veteran's motor vehicle accident or by marching.  
The examiner's stated rationale was that while there are 
numerous mentions of low back and thoracic back pain related 
to his motor vehicle accident in the Veteran's service 
treatment records, there were no documented complaints of 
neck pain related thereto.  The examiner noted that in the 
Veteran's service treatment records there are two documented 
occurrences of neck pain and spasm related to acute 
infections and one September 1999 note mentioning a pinched 
nerve in the neck with no explanation, history, or physical 
given.  He concluded that without medical documentation of 
neck pain outside of the incidents related to acute 
infections he was unable to link the Veteran's current neck 
pain to his military service.  

A review of the Veteran's service treatment records do not 
show any complaints of neck pain other than those noted by 
the examiner.  

Tricare treatment records indicate that in December 2000, the 
Veteran reported a 10 year history of lower neck pain.  The 
impression was a possible acromioclavicular arthritic 
process.  In September 2004, the Veteran complained of 
chronic neck pain for the past 5 years.  He did not report 
any history of a neck injury.  Upon examination, there was 
reduced range of motion in the cervical spine, but no 
tenderness on palpation.  The Veteran's treating physician 
assistant diagnosed cervical spondylosis.  In another note 
dated in September 2004, the Veteran's treating nurse 
practitioner opined that the Veteran's chronic neck pain 
"could certainly be due to [military] duties and accident 
during active duty 1989 [sic]."  

The evidence fails to show that the Veteran currently has a 
cervical spine or neck disability that is related to his 
military service.  While the Veteran's Tricare providers 
diagnosed cervical spondylosis, the VA examiner did not 
diagnose this disability and x-rays were not interpreted as 
showing degenerative changes of the cervical spine.  Rather, 
the radiologist's impression was that they showed a normal 
cervical spine, and the VA examiner was unable to determine 
any pathology to account for the Veteran's neck pain and 
reduced range of motion.  In any event, cervical spondylosis 
was not evident until years after the Veteran's retirement 
from service, so there is no basis to service connect any 
cervical pathology in this case.  

The evidence does not establish that the Veteran's cervical 
spine problems, whatever their cause, including his neck 
pain, were incurred in, or caused or aggravated by, his 
service.  The VA examiner opined that the Veteran's cervical 
spine disorder was unrelated to his military service, noting 
that while the Veteran's service treatment records reflect 
numerous complaints of low back pain, there were only two 
isolated instances of stiffness of the neck and one notation 
of a pinched nerve in the neck.  All of these occurrences 
were interpreted as acute and transitory in nature by the 
examiner.  

While the examiner relied in part on the absence of medical 
documentation in the Veteran's service treatment records in 
reaching his conclusion that the Veteran's current neck pain 
is unrelated to his service, despite the Veteran's reports 
that his neck pain began while he was in service, the Board 
finds that the examiner's opinion has an adequate factual 
basis.  Given the numerous complaints by the Veteran about 
his back pain which are documented in his service treatment 
records, it is unlikely that the Veteran would not have 
sought treatment while he was in the service for recurrent 
neck pain had he experienced this.  The Board also notes that 
the Veteran has reported to various medical providers that 
his neck pain onset at times ranging from in or about 1985 to 
in or about 1999, suggesting that he may not accurately 
recall when his neck pain first began.  

Moreover, while the Veteran submitted a statement from a 
nurse practitioner opining that the Veteran's current neck 
pain "could" be due to an event that occurred during his 
service, this opinion is speculative in nature and does not 
constitute competent evidence of a nexus between an in-
service disease or injury and the Veteran's current 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( 
a medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  

The Board acknowledges that the Veteran testified during his 
RO hearing in September 2004 that he believed that his neck 
pain could be related to a left shoulder injury that occurred 
while he was in service.  The Veteran is not currently 
service connected for a left shoulder disability; hence, the 
question of secondary service connection on this basis need 
not be addressed.  In any event, there is no evidence that 
the Veteran has the necessary credentials to offer an expert 
opinion as to the nature or etiology of any medical 
condition. See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).

The benefit of the doubt doctrine was considered but found 
inapplicable, as the preponderance of the evidence is against 
the Veteran's claim.  See, e.g., Gilbert 1 Vet. App. at 55.  
Service connection for a cervical spine disability is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for asthma for the period 
prior to June 10, 2008 is denied.

Service connection for a cervical spine disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


